IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LEVI GRIFFIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2440

SGT. CRAWFORD, SGT.,
INDIVIDUAL CAPACITY,
FELICIA NOBLES, WARDEN,
INDIVIDUAL CAPACITY, SGT.
HOLLOWAY, SGT.,
INDIVIDUAL CAPACITY,
REGIONAL DIRECTOR, JOHN
DOE (FDOC), INDIVIDUAL
CAPACITY, CLASSIFICATION
DEPT., JOHN DOE,
INDIVIDUAL CAPACITY,
FLORIDA DEPARTMENT OF
CORRECTIONS, JOHN DOE,
INDIVIDUAL CAPACITY, C/O
HARRIS, C/O, INDIVIDUAL
CAPACITY, CAPTAIN
HARRAL, CAPT., INDIVIDUAL
CAPACITY, COLONEL OF
A.C.I. TERRY, COLONEL,
INDIVIDUAL CAPACITY,

      Appellees.

_____________________________/

Opinion filed March 1, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.
Levi Griffin, Pro Se, Appellant.

Pamela Jo Bondi, Attorney General, and Lisa Kuhlman Tietig, Assistant Attorney
General, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                      2